           Case 2:19-cv-01400-RSM-MLP Document 35 Filed 01/28/21 Page 1 of 3




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8   ROBERT A. STANARD,

 9                                   Plaintiff,              Case No. C19-1400-RSM-MLP

10           v.
                                                             ORDER DENYING PLAINTIFF’S
11   DR. MARIA DY, et al.,                                   SECOND MOTION FOR APPOINTMENT
                                                             COUNSEL
12                                   Defendants.

13

14           This is a civil rights action brought under Bivens v. Six Unknown Federal Narcotics

15   Agents, 403 U.S. 388 (1971). This matter comes before the Court at the present time on

16   Plaintiff’s second motion for appointment of counsel. (Dkt. # 28.) Plaintiff’s previous motion for

17   appointment of counsel was denied in November 2020. (See Dkt. ## 25, 26.) Plaintiff filed the

18   instant motion approximately a month later, asserting that COVID-19 restrictions at his

19   institution, FCI Sheridan, have hindered his ability to prosecute this case because they have

20   limited his law library access. (See Dkt. # 28 at 1, 4.) Plaintiff also asserts that, in addition to the

21   COVID-19 restrictions, appointment of counsel is warranted because of the complexity of his

22   case, which will require substantial discovery, investigation, and access to expert and inmate

23
     ORDER DENYING PLAINTIFF’S SECOND
     MOTION FOR APPOINTMENT OF COUNSEL - 1
           Case 2:19-cv-01400-RSM-MLP Document 35 Filed 01/28/21 Page 2 of 3




 1   witnesses, and because his claims are legally plausible and he is likely to succeed at trial. (Id. at

 2   3.)

 3          As Plaintiff was previously advised, there is no right to have counsel appointed in cases

 4   brought under Bivens. Although the Court, under 28 U.S.C. § 1915(e)(1), can request counsel to

 5   represent a party proceeding in forma pauperis, the Court may do so only in exceptional

 6   circumstances. Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986); Franklin v. Murphy,

 7   745 F.2d 1221, 1236 (9th Cir. 1984); Aldabe v. Aldabe, 616 F.2d 1089 (9th Cir. 1980). A finding

 8   of exceptional circumstances requires an evaluation of both the likelihood of success on the

 9   merits and the ability of the plaintiff to articulate his claims pro se in light of the complexity of

10   the legal issues involved. Wilborn, 789 F.2d at 1331.

11          To the extent Plaintiff claims that COVID-19 restrictions have hindered his ability to

12   litigate this case, the Court observes that Plaintiff recently filed a lengthy brief in response to

13   Defendants’ pending motion to dismiss which effectively undermines this claim. The Court also

14   observes that Plaintiff has demonstrated ample ability to articulate his claims and legal

15   arguments without the assistance of counsel, and that the legal issues involved in this case do not

16   appear to be particularly complex, despite Plaintiff’s assertions to the contrary.

17          With respect to Plaintiff’s assertions that counsel will be necessary to investigate his

18   claims, identify witnesses, and conduct discovery, he has identified challenges that are typical of

19   those faced by pro se litigants in general and by prisoners litigating actions from within the

20   confines of a correctional facility. As the Court explained in ruling on Plaintiff’s previous

21   request for counsel, these types of challenges do not, by themselves, constitute extraordinary

22   circumstances. Finally, with respect to Plaintiff’s assertion that he is likely to succeed on the

23
     ORDER DENYING PLAINTIFF’S SECOND
     MOTION FOR APPOINTMENT OF COUNSEL - 2
           Case 2:19-cv-01400-RSM-MLP Document 35 Filed 01/28/21 Page 3 of 3




 1   merits of his claims, the pending motion to dismiss, which is now fully briefed, calls that

 2   assertion into question. In sum, Plaintiff has not demonstrated that his case involves exceptional

 3   circumstances which warrant the appointment of counsel.

 4          Based on the foregoing, this Court hereby ORDERS as follows:

 5          (1)     Plaintiff’s second motion for appointment of counsel (dkt. # 28) is DENIED.

 6          (2)     The Clerk is directed to send copies of this Order to Plaintiff and to the Honorable

 7   Ricardo S. Martinez.

 8          DATED this 28th day of January, 2021.

 9

10                                                        A
                                                          MICHELLE L. PETERSON
11                                                        United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DENYING PLAINTIFF’S SECOND
     MOTION FOR APPOINTMENT OF COUNSEL - 3
